PER CURIAM.
This is an appeal from a non-final order in a worker’s compensation proceeding in which the deputy commissioner ordered that certain medical reports be admitted into evidence, although the parties have not stipulated to their admission, nor had any hearing been held with respect to the same. The same order also cancelled a scheduled hearing in order to allow any party to take depositions if desired.
Sua sponte, we dismiss this appeal since it is an appeal from an interim order which is not reviewable by interlocutory appeal. Rule 9.130(a)(3), Florida Rules of Appellate Procedure, does not provide for appeal of such an order. See Sunland Development Center at Fort Myers v. Euans, 392 So.2d 300 (Fla. 1st DCA 1980); Fidelity & Casualty Company of New York v. Scott, 386 So.2d 315 (Fla. 1st DCA 1980).
MILLS, ERVIN and LARRY G. SMITH, JJ., concur.